Order entered March 12, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-19-00956-CV

                 SALVADOR ROBLEDO, ET AL., Appellants

                                      V.

                  VICTOR HERNANDEZ, ET AL., Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-10-15879

                                   ORDER

      Before the Court is the March 11, 2020 opposed motion of appellant

Baltasar Cruz requesting a sixty-day extension of time to file his brief on the

merits. We GRANT the motion to the extent that appellant shall file his brief no

later than April 23, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE